     Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 1 of 12 Page ID #:1



      SO. CAL. EQUAL ACCESS GROUP
 1    Jason J. Kim (SBN 190246)
      Jason Yoon (SBN 306137)
 2    101 S. Western Ave., Second Floor
      Los Angeles, CA 90004
 3    Telephone: (213) 252-8008
      Facsimile: (213) 252-8009
 4    scalequalaccess@yahoo.com
 5    Attorneys for Plaintiff
      MISTER BAILEY
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10                                                Case No.:
      MISTER BAILEY,
11                 Plaintiff,                     COMPLAINT FOR INJUNCTIVE
                                                  RELIEF AND DAMAGES FOR
12          vs.                                   VIOLATION OF:
13                                                1. AMERICANS WITH DISABILITIES
                                                  ACT, 42 U.S.C. §12131 et seq.;
14
      MAIMUNA ENTERPRISES, INC. D/B/A             2. CALIFORNIA’S UNRUH CIVIL
15    EL SERENO LIQUOR; SOHRAB CINA               RIGHTS ACT, CAL CIV. CODE §§ 51 -
      GRAND LLC; and DOES 1 to 10,                52 et seq.;
16
                   Defendants.                    3. CALIFORNIA’S DISABLED
17                                                PERSONS ACT, CAL CIV. CODE §54 et
                                                  seq.
18
                                                  4. CALIFORNIA HEALTH & SAFETY
19                                                CODE § 19955, et seq.
20                                                5. NEGLIGENCE
21
22
23
24
            Plaintiff MISTER BAILEY (“Plaintiff”) complains of Defendants MAIMUNA
25
      ENTERPRISES, INC. D/B/A EL SERENO LIQUOR; SOHRAB CINA GRAND LLC;
26
      and DOES 1 to 10 (“Defendants”) and alleges as follows:
27
      //
28
      //


                                         COMPLAINT - 1
     Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 2 of 12 Page ID #:2




 1                                             PARTIES
 2            1.   Plaintiff is a California resident with a physical disability with substantial
 3    limitation in his ability to walk. Plaintiff suffers from complete paraplegia due to a spinal
 4    cord injury and requires the use of a wheelchair at all times when traveling in public.
 5            2.   Defendants are, or were at the time of the incident, the real property owners,
 6    business operators, lessors and/or lessees of the real property for EL SERENO LIQUOR
 7    (“Business”) located at or about 3327 N. Easter Ave., Los Angeles, California.
 8            3.   The true names and capacities, whether individual, corporate, associate or
 9    otherwise of Defendant DOES 1 to 10, and each of them, are unknown to Plaintiff, who
10    therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of Court
11    to amend this Complaint when the true names and capacities have been ascertained.
12    Plaintiff is informed and believes and, based thereon, alleges that each such fictitiously
13    named Defendants are responsible in some manner, and therefore, liable to Plaintiff for
14    the acts herein alleged.
15            4.   Plaintiff is informed and believes, and thereon alleges that, at all relevant
16    times, each of the Defendants was the agent, employee, or alter-ego of each of the other
17    Defendants, and/or was acting in concert with each of the other Defendants, and in doing
18    the things alleged herein was acting with the knowledge and consent of the other
19    Defendants and within the course and scope of such agency or employment relationship.
20            5.   Whenever and wherever reference is made in this Complaint to any act or
21    failure to act by a defendant or Defendants, such allegations and references shall also be
22    deemed to mean the acts and failures to act of each Defendant acting individually, jointly
23    and severally.
24                                 JURISDICTION AND VENUE
25            6.   The Court has jurisdiction of this action pursuant to 28 USC §§ 1331 and
26    1343 for violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et
27    seq.)
28




                                            COMPLAINT - 2
     Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 3 of 12 Page ID #:3




 1          7.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 2    arising from the same nucleus of operating facts, are also brought under California law,
 3    including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 4    54, 54., 54.3 and 55.
 5          8.     Plaintiff’s claims are authorized by 28 USC §§ 2201 and 2202.
 6          9.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 7    property which is the subject of this action is located in this district, Los Angeles County,
 8    California, and that all actions complained of herein take place in this district.
 9                                   FACTUAL ALLEGATIONS
10          10.    In or about June of 2020, Plaintiff went to the Business. In or about July of
11    2020, Plaintiff revisited the Business.
12          11.    The Business is a liquor store and a convenience store business
13    establishment, open to the public, a place of public accommodation and affects commerce
14    through its operation.
15          12.    While attempting to enter the Business during each visit, Plaintiff personally
16    encountered a number of barriers that interfered with his ability to use and enjoy the
17    goods, services, privileges, and accommodations offered at the Business.
18          13.    To the extent of Plaintiff’s personal knowledge, the barriers at the Business
19    included, but were not limited to, the following:
20                 a.     Defendant failed to maintain the parking space designated for persons
21                        with disabilities to comply with the federal and state standards.
22                        Defendants failed to provide the access aisles with level surface
23                        slopes.
24                 b.     Defendant failed to maintain the parking space designated for persons
25                        with disabilities to comply with the federal and state standards.
26                        Defendants failed to paint the ground as required.
27                 c.     Defendants failed to maintain the parking space designated for
28                        persons with disabilities to comply with the federal and state



                                             COMPLAINT - 3
     Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 4 of 12 Page ID #:4




 1                        standards. Defendants failed to provide proper van accessible space
 2                        designated for the persons with disabilities.
 3                 d.     Defendants failed to maintain the parking space designated for
 4                        persons with disabilities to comply with the federal and state
 5                        standards. Defendants failed to mark the space with the International
 6                        Symbol of Accessibility.
 7          14.    These barriers and conditions denied Plaintiff the full and equal access to the
 8    Business and caused his difficulty and frustration. Plaintiff wishes to return and patronize
 9    the Business, however, Plaintiff is deterred from visiting the Business because his
10    knowledge of these violations prevents him from returning until the barriers are removed.
11          15.    Based on the violations, Plaintiff alleges, on information and belief, that
12    there are additional barriers to accessibility at the Business after further site inspection.
13    Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
14    Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
15          16.    In addition, Plaintiff alleges, on information and belief, that Defendants
16    knew that particular barriers render the Business inaccessible, violate state and federal
17    law, and interfere with access for the physically disabled.
18          17.    At all relevant times, Defendants had and still have control and dominion
19    over the conditions at this location and had and still have the financial resources to
20    remove these barriers without much difficulty or expenses to make the Business
21    accessible to the physically disabled in compliance with ADDAG and Title 24
22    regulations. Defendants have not removed such barriers and have not modified the
23    Business to conform to accessibility regulations.
24                                    FIRST CAUSE OF ACTION
25        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
26          18.    Plaintiff incorporates by reference each of the allegations in all prior
27    paragraphs in this complaint.
28




                                             COMPLAINT - 4
     Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 5 of 12 Page ID #:5




 1          19.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
 2    shall be discriminated against on the basis of disability in the full and equal enjoyment of
 3    the goods, services, facilities, privileges, advantages, or accommodations of any place of
 4    public accommodation by any person who owns, leases, or leases to, or operates a place
 5    of public accommodation. See 42 U.S.C. § 12182(a).
 6          20.    Discrimination, inter alia, includes:
 7                 a.    A failure to make reasonable modification in policies, practices, or
 8                       procedures, when such modifications are necessary to afford such
 9                       goods, services, facilities, privileges, advantages, or accommodations
10                       to individuals with disabilities, unless the entity can demonstrate that
11                       making such modifications would fundamentally alter the nature of
12                       such goods, services, facilities, privileges, advantages, or
13                       accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
14                 b.    A failure to take such steps as may be necessary to ensure that no
15                       individual with a disability is excluded, denied services, segregated or
16                       otherwise treated differently than other individuals because of the
17                       absence of auxiliary aids and services, unless the entity can
18                       demonstrate that taking such steps would fundamentally alter the
19                       nature of the good, service, facility, privilege, advantage, or
20                       accommodation being offered or would result in an undue burden. 42
21                       U.S.C. § 12182(b)(2)(A)(iii).
22                 c.    A failure to remove architectural barriers, and communication barriers
23                       that are structural in nature, in existing facilities, and transportation
24                       barriers in existing vehicles and rail passenger cars used by an
25                       establishment for transporting individuals (not including barriers that
26                       can only be removed through the retrofitting of vehicles or rail
27                       passenger cars by the installation of a hydraulic or other lift), where
28                       such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).



                                            COMPLAINT - 5
     Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 6 of 12 Page ID #:6




 1                 d.     A failure to make alterations in such a manner that, to the maximum
 2                        extent feasible, the altered portions of the facility are readily
 3                        accessible to and usable by individuals with disabilities, including
 4                        individuals who use wheelchairs or to ensure that, to the maximum
 5                        extent feasible, the path of travel to the altered area and the
 6                        bathrooms, telephones, and drinking fountains serving the altered
 7                        area, are readily accessible to and usable by individuals with
 8                        disabilities where such alterations to the path or travel or the
 9                        bathrooms, telephones, and drinking fountains serving the altered
10                        area are not disproportionate to the overall alterations in terms of cost
11                        and scope. 42 U.S.C. § 12183(a)(2).
12          21.    Where parking spaces are provided, accessible parking spaces shall be
13    provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
14    eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
15    (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
16    Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
17    be van parking space. 2010 ADA Standards § 208.2.4.
18          22.    Under the 1991 Standards, parking spaces and access aisles must be level
19    with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
20    Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
21    shall be part of an accessible route to the building or facility entrance and shall comply
22    with 4.3. Two accessible parking spaces may share a common access aisle. Parked
23    vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
24    and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
25    directions. 1991 Standards § 4.6.3.
26          23.    Here, the access aisles are not level with the parking spaces. Under the 2010
27    Standards, access aisles shall be at the same level as the parking spaces they serve.
28    Changes in level are not permitted. 2010 Standards § 502.4. “Access aisles are required



                                             COMPLAINT - 6
     Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 7 of 12 Page ID #:7




 1    to be nearly level in all directions to provide a surface for transfer to and from vehicles.”
 2    2010 Standards § 502.4 Advisory. Id. No more than a 1:48 slope is permitted.
 3          24.    For the parking spaces, access aisles shall be marked with a blue painted
 4    borderline around their perimeter. The area within the blue borderlines shall be marked
 5    with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
 6    with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall
 7    be painted on the surface within each access aisle in white letters a minimum of 12 inches
 8    (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
 9    11B-502.3.3.
10          25.    Here, Defendants failed to properly maintain the access aisles as there was
11    faded “NO PARKING” or faded blue lines painted on the parking surface. Moreover,
12    Defendants failed to provide the access aisle with the minimum width of 96 inches.
13          26.      The surface of each accessible car and van space shall have surface
14    identification complying with either of the following options: The outline of a profile
15    view of a wheel chair with occupant in white on a blue background a minimum 36” wide
16    by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
17    of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the
18    length of the parking space and its lower side or corner aligned with the end of the
19    parking space length or by outlining or painting the parking space in blue and outlining
20    on the ground in white or a suitable contrasting color a profile view of a wheel chair with
21    occupant. See CBC § 11B-502.6.4, et seq.
22          27.    The surface of each accessible car and van space shall have surface
23    identification complying with either of the following options: The outline of a profile
24    view of a wheel chair with occupant in white on a blue background a minimum 36” wide
25    by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
26    of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the
27    length of the parking space and its lower side or corner aligned with the end of the
28    parking space length or by outlining or painting the parking space in blue and outlining



                                             COMPLAINT - 7
     Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 8 of 12 Page ID #:8




 1    on the ground in white or a suitable contrasting color a profile view of a wheel chair with
 2    occupant. See CBC § 11B-502.6.4, et seq.
 3          28.      Here, Defendants failed to paint the International Symbol of Accessibility on
 4    the surface as required.
 5          29.      A public accommodation shall maintain in operable working condition those
 6    features of facilities and equipment that are required to be readily accessible to and usable
 7    by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a).
 8          30.      By failing to maintain the facility to be readily accessible and usable by
 9    Plaintiff, Defendants are in violation of Plaintiff’s rights under the ADA and its related
10    regulations.
11          31.      The Business has denied and continues to deny full and equal access to
12    Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
13    discriminated against due to the lack of accessible facilities, and therefore, seeks
14    injunctive relief to alter facilities to make such facilities readily accessible to and usable
15    by individuals with disabilities.
16                                  SECOND CAUSE OF ACTION
17                      VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
18          32.      Plaintiff incorporates by reference each of the allegations in all prior
19    paragraphs in this complaint.
20          33.      California Civil Code § 51 states, “All persons within the jurisdiction of this
21    state are free and equal, and no matter what their sex, race, color, religion, ancestry,
22    national origin, disability, medical condition, genetic information, marital status, sexual
23    orientation, citizenship, primary language, or immigration status are entitled to the full
24    and equal accommodations, advantages, facilities, privileges, or services in all business
25    establishments of every kind whatsoever.”
26          34.      California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
27    or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
28    for each and every offense for the actual damages, and any amount that may be



                                              COMPLAINT - 8
     Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 9 of 12 Page ID #:9




 1    determined by a jury, or a court sitting without a jury, up to a maximum of three times the
 2    amount of actual damage but in no case less than four thousand dollars ($4,000) and any
 3    attorney’s fees that may be determined by the court in addition thereto, suffered by any
 4    person denied the rights provided in Section 51, 51.5, or 51.6.
 5          35.    California Civil Code § 51(f) specifies, “a violation of the right of any
 6    individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
 7    shall also constitute a violation of this section.”
 8          36.    The actions and omissions of Defendants alleged herein constitute a denial
 9    of full and equal accommodation, advantages, facilities, privileges, or services by
10    physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
11    Defendants have discriminated against Plaintiff in violation of California Civil Code §§
12    51 and 52.
13          37.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
14    difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
15    damages as specified in California Civil Code §55.56(a)-(c).
16                                   THIRD CAUSE OF ACTION
17                 VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
18          38.    Plaintiff incorporates by reference each of the allegations in all prior
19    paragraphs in this complaint.
20          39.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
21    entitled to full and equal access, as other members of the general public, to
22    accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
23    and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
24    railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
25    of transportation (whether private, public, franchised, licensed, contracted, or otherwise
26    provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
27    places of public accommodations, amusement, or resort, and other places in which the
28




                                              COMPLAINT - 9
 Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 10 of 12 Page ID #:10




 1   general public is invited, subject only to the conditions and limitations established by
 2   law, or state or federal regulation, and applicable alike to all persons.
 3         40.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
 4   corporation who denies or interferes with admittance to or enjoyment of public facilities
 5   as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
 6   individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
 7   the actual damages, and any amount as may be determined by a jury, or a court sitting
 8   without a jury, up to a maximum of three times the amount of actual damages but in no
 9   case less than one thousand dollars ($1,000) and any attorney’s fees that may be
10   determined by the court in addition thereto, suffered by any person denied the rights
11   provided in Section 54, 54.1, and 54.2.
12         41.    California Civil Code § 54(d) specifies, “a violation of the right of an
13   individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
14   constitute a violation of this section, and nothing in this section shall be construed to limit
15   the access of any person in violation of that act.
16         42.    The actions and omissions of Defendants alleged herein constitute a denial
17   of full and equal accommodation, advantages, and facilities by physically disabled
18   persons within the meaning of California Civil Code § 54. Defendants have
19   discriminated against Plaintiff in violation of California Civil Code § 54.
20         43.    The violations of the California Disabled Persons Act caused Plaintiff to
21   experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
22   statutory damages as specified in California Civil Code §55.56(a)-(c).
23                                FOURTH CAUSE OF ACTION
24                CALIFORNIA HEALTH & SAFETY CODE § 19955, et seq.
25         44.    Plaintiff incorporates by reference each of the allegations in all prior
26   paragraphs in this complaint.
27         45.    Plaintiff and other similar physically disabled persons who require the use of
28   a wheelchair are unable to use public facilities on a “full and equal” basis unless each



                                           COMPLAINT - 10
 Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 11 of 12 Page ID #:11




 1   such facility is in compliance with the provisions of California Health & Safety Code §
 2   19955 et seq. Plaintiff is a member of the public whose rights are protected by the
 3   provisions of California Health & Safety Code § 19955 et seq.
 4          46.    The purpose of California Health & Safety Code § 1995 et seq. is to ensure
 5   that public accommodations or facilities constructed in this state with private funds
 6   adhere to the provisions of Chapter 7 (commencing with Section 4450) of Division 5 of
 7   Title 1 of the Government Code. The code relating to such public accommodations also
 8   require that “when sanitary facilities are made available for the public, clients, or
 9   employees in these stations, centers, or buildings, they shall be made available for
10   persons with disabilities.
11          47.    Title II of the ADA holds as a “general rule” that no individual shall be
12   discriminated against on the basis of disability in the full and equal enjoyment of goods
13   (or use), services, facilities, privileges, and accommodations offered by any person who
14   owns, operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
15   Further, each and every violation of the ADA also constitutes a separate and distinct
16   violation of California Civil Code §§ 54(c) and 54.1(d), thus independently justifying an
17   award of damages and injunctive relief pursuant to California law, including but not
18   limited to Civil Code § 54.3 and Business and Professions Code § 17200, et seq.
19                                   FIFTH CAUSE OF ACTION
20                                         NEGLIGENCE
21          48.    Plaintiff incorporates by reference each of the allegations in all prior
22   paragraphs in this complaint.
23          49.    Defendants have a general duty and a duty under the ADA, Unruh Civil
24   Rights Act and California Disabled Persons Act to provide safe and accessible facilities
25   to the Plaintiff.
26          50.    Defendants breached their duty of care by violating the provisions of ADA,
27   Unruh Civil Rights Act and California Disabled Persons Act.
28




                                            COMPLAINT - 11
 Case 2:20-cv-10470-RSWL-JEM Document 1 Filed 11/16/20 Page 12 of 12 Page ID #:12




 1         51.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
 2   has suffered damages.
 3                                    PRAYER FOR RELIEF
 4         WHEREFORE, Plaintiff respectfully prays for relief and judgment against
 5   Defendants as follows:
 6         1.     For preliminary and permanent injunction directing Defendants to comply
 7   with the Americans with Disability Act and the Unruh Civil Rights Act;
 8         2.     Award of all appropriate damages, including but not limited to statutory
 9   damages, general damages and treble damages in amounts, according to proof;
10         3.     Award of all reasonable restitution for Defendants’ unfair competition
11   practices;
12         4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
13   action;
14         5.     Prejudgment interest pursuant to California Civil Code § 3291; and
15         6.     Such other and further relief as the Court deems just and proper.
16                              DEMAND FOR TRIAL BY JURY
17         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
18   demands a trial by jury on all issues so triable.
19
20   Dated: November 16, 2020                       SO. CAL. EQUAL ACCESS GROUP
21
22
23                                           By:   _/s/ Jason J. Kim____________
                                                   Jason J. Kim, Esq.
24                                           Attorneys for Plaintiff
25
26
27
28




                                           COMPLAINT - 12
